UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2014. or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51338 PARKE BANCORP, INC. (Exact name of registrant as specified in its charter) New Jersey 65-1241959 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 601 Delsea Drive, Washington Township, New Jersey (Address of principal executive offices) (Zip Code) 856-256-2500 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer”, “accelerated filer", and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of August 14, 2014, there were issued and outstanding5,991,859 shares of the registrant's common stock. PARKE BANCORP, INC. FORM 10-Q FOR THE QUARTER ENDEDJUNE 30, 2014 INDEX Page Part I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3. Quantitative and Qualitative Disclosures About Market Risk 48 Item 4. Controls and Procedures 48 Part II OTHER INFORMATION Item 1. Legal Proceedings 48 Item 1A. Risk Factors 48 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3. Defaults Upon Senior Securities 48 Item 4. Mine Safety Disclosures 49 Item 5. Other Information 49 Item 6. Exhibits 49 SIGNATURES EXHIBITS and CERTIFICATIONS PART I. FINANCIAL INFORMATION Item 1. Financial Statements Parke Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets (unaudited) (in thousands except share and per share data) June 30, December 31, Assets Cash and due from financial institutions $ $ Federal funds sold and cash equivalents Total cash and cash equivalents Investment securities available for sale, at fair value Investment securities held to maturity (fair value of $2,283 at June 30, 2014 and $2,155 at December 31, 2013) Total investment securities Loans held for sale Loans, net of unearned income Less: Allowance for loan losses ) ) Net loans Accrued interest receivable Premises and equipment, net Other real estate owned (OREO) Restricted stock, at cost Bank owned life insurance (BOLI) Deferred tax asset Other assets Total Assets $ $ Liabilities and Equity Liabilities Deposits Noninterest-bearing deposits $ $ Interest-bearing deposits Total deposits FHLBNY borrowings Subordinated debentures Accrued interest payable Other liabilities Total liabilities Equity Preferred stock, 1,000,000 shares authorized, $1,000 liquidation value Series B - non-cumulative convertible; Issued: 20,000 shares at June 30, 2014 and December 31, 2013 Common stock, $.10 par value; authorized 10,000,000 shares; Issued: 6,202,759 shares at June 30, 2014 and 6,193,710 shares at
